Per Curiam.
The decree brought up by this appeal is affirmed, for the reasons stated in the opinion filed in the court below b3r Yice-Chan•cellor AA'alker. -
One expression in that opinion is liable to misconstruction, viz., that the present estate of the wife “must be swept away from her because it rests upon the conveyances made to defraud the ■complainant, a creditor; so much, at least, as is necessary must be swept awa3r, but the balance, if any, will be hers.” We prefer to say that she took an estate in fee-simple, subject to the right •of- th&judgment creditor to have the conveyance treated as void as against his debt.
For affirmance—The Chief-Justice, Garrison, Sway.ze, 'Trenchakd, Bergen, AT'oorhees, Minturn, Iaalisoh, Bogert, Yredenburgh, Congdon, AVhite, Treacy—13.
For reversal—Yone.